Title: Thomas Jefferson to Joel Barlow, 11 May 1811
From: Jefferson, Thomas
To: Barlow, Joel


          
            Dear Sir
            Monticello May 11. 11.
          
           Since the packet with which I troubled you on the 16th of April, I have recieved the inclosed letter from for Genl Kosciuszko; it is from mr Barnes, his agent here, covering a remittance of £200. sterling to the General on account of interest arising on his money in our funds & banks.  I cannot avoid solliciting your care of it, knowing it’s importance to the comfort of the General. it may not perhaps be without convenience to yourself to know that he recieves about this sum annually from this country, and of course that should you have occasion to transmit monies for yourself from Paris, you can make a convenient and certain exchange with the General of funds there for funds here. repeating my wishes of a pleasant and succesful voyage to mrs Barlow & yourself, I add the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        